Citation Nr: 0733463	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in June 2006.

In March 2006, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's low 
back injury is not a result of any established event, injury, 
or disease during active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in December 2004 and July 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided to the veteran in 
correspondence dated March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  In his 
March 2006 hearing before the undersigned Veterans Law Judge, 
the veteran testified that he had received treatment from 
additional private sources.  He also related how he had 
worked for the VA, suffered a back injury, and had filed for 
worker's compensation.  He did not respond to July 2006 and 
January 2007 requests for additional information regarding 
that evidence.  Absent the veteran's authorization for VA 
assistance in obtaining this information, the RO has 
fulfilled its duties under the VCAA.  The Board finds that 
further attempts to obtain additional evidence would be 
futile.

The Board notes the veteran has not been afforded a VA 
examination in connection with this claim but is of the 
opinion that such an examination is not required.  See 38 
C.F.R. § 3.159(c)(4)(i).  Here, there is no evidence beyond 
the veteran's own unsupported contentions that he suffered an 
event, injury or disease in service that resulted in the 
development of a low back disorder.  VA and private treatment 
records include examination findings without indication of a 
low back disorder before 1987.  The Board also finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Factual Background

In this case, the service medical records are negative for 
symptoms or treatment of a low back disorder.  The record 
from the veteran's discharge physical examination revealed no 
back problems.

Forty-one years later, private medical correspondence from 
D.L.J., M.D., dated in March 1987 noted that X-ray films 
revealed severe degenerative changes in the veteran's back.  
Additionally, the doctor mentioned the presence of 
degenerative arthritis in the veteran's knees, and it was his 
impression that the veteran should be considered for early 
retirement as he could not work an eight-hour-a-day job.

Private and VA medical records dated from 1987 reflect 
treatment for several disorders, including degenerative joint 
disease of the spine.  

Private medical records from D.L.J., M.D., from 1990 to 1997 
revealed an extensive history of back pain and treatment.  
However, the physician expressed no opinion as to the 
etiology of the back disorder.  

Numerous radiographic and imaging studies have been obtained 
since 1991.  A private September 2003 MRI report showed 
degenerative changes throughout the lumbar region.  However, 
despite the many studies of the back by VA and private health 
care providers, the etiology of the back disease has not been 
discussed..  

The veteran continued to have VA follow-up visits, and in 
November 2005, he was diagnosed with severe osteoarthritis of 
his back and chronic back pain.  A private MRI record from 
March 2006 revealed a focal uptake at T9 which favored an 
acute/subacute compression fracture.  

In a March 2006 personal hearing before the undersigned 
Veterans Law Judge, the veteran related that during active 
service in Aruba, someone threw a sea bag off of a ship and 
hit him in the back.  He did not seek treatment for it.  He 
stated that he didn't have any real problems with his back 
when he returned to the United States.  He also related that 
at the time of his discharge he reported his back injury to a 
Petty Officer First Class.  He stated that the military 
doctors treated him for what the doctors wanted him to have.  
After leaving the service, he said that his back was treated 
by Dr. F. in 1950, but he thought that the records were 
unobtainable.  He stated that he first started to see a 
doctor regularly when he moved to North Carolina in 1978.  
There, he received treatment from Dr. J.

The veteran's spouse stated in the March 2006 hearing that 
the veteran had back problems ever since they met in the 
early 1970s.  She indicated that the veteran was treated by 
Dr. J. while they lived in North Carolina, and later he had 
been treated by numerous private doctors.  She said that he 
received treatment from the VA beginning in 1997.  
Additionally, she indicated that the veteran had a back 
injury while he worked for the VA and had filed for worker's 
compensation, but she did not remember the exact date.

In June 2006, the Board remanded the case for further 
development to included obtaining any medical records 
regarding treatment of the veteran's back prior to 1987.  The 
veteran was requested to provide additional information 
regarding the pre-1987 treatment.  Although more recent VA 
medical records were obtained reflecting treatment for 
various disorders, the veteran did not respond to the RO 
letter.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

Based upon the evidence of record, the Board finds the 
veteran's low back disorder was not incurred as a result of 
an established event, injury, or disease during active 
service.  Although the veteran contends that his back 
problems stem from being hit in the back with a sea bag while 
he was in service, there is no evidence to support this 
assertion.  The service medical records do not indicate that 
he sought medical attention for a back disorder while he was 
on active duty, and his discharge physical is negative for 
any symptoms or complaints of a low back disorder.  The Board 
observes the veteran's statement that he reported his back 
injury to a Petty Officer First Class, but the veteran's 
service records are negative for any complaint or treatment 
for a low back injury.

The Board recognizes that the veteran reported he was treated 
by a private doctor for back trouble four years after leaving 
active duty.  VA's attempts to get information concerning 
those records from the veteran, however, were unsuccessful.  
According to the evidence of record, the initial diagnosis of 
the claimed disorder was provided over 40 years after the 
veteran left active service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Board recognizes that the claims folder contains numerous 
private and VA medical reports documenting the veteran's 
current low back disorder.  However, none of the medical 
evidence provides the necessary nexus connecting the current 
low back disorder with any event that occurred during the 
veteran's active duty service.

While the veteran may believe his low back disorder was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for low back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


